DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim(s) 20, 25, 26, 28-29, 31 is/are objected to because of the following informalities: 
Claim 20 is missing a period at the end of the claim.
Within claim 25, lines 2-3; and claim 26, line 2: “tibial implant” should be rewritten a --tibia implant-- (to be consistent with claim 20).
Within claim 28, line 8 (twice); claim 28, line 9; claim 28, line 10 (twice); claim 28, line 11; claim 29, line 2; and claim 29, line 3: “tibia implant” should be rewritten as --tibial implant-- (to be consistent with claims 28, line 3 and claim 28, line 4).
A semicolon is missing after “tibia implant” within claim 31, line 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 24, 27, 30-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 27 recites the limitation "the curved surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the curved surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Within claim 31, lines 1-7: Applicant claims, “a method of implanting an intermediate implant […] the intermediate implant configured to be disposed between a tibia implant and a talar implant […] the top portion being configured to couple to the tibia implant”; it is unclear, and therefore indefinite, whether the intermediate implant is actually required to be disposed between a tibia implant and a talar implant (due to the configured to language) or whether the top portion is actually required to couple to the tibia implant (due to the configured to language).  For the purposes of examination, Examiner is assuming the aforementioned steps are required and should not include the configured to language (for example: --a method of implanting an intermediate implant […] the intermediate implant is disposed between a tibia implant and a talar implant […] the top portion couples to the tibia implant--).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 20, 22-26, 28-29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Krueger et al. (US 2004/0143332 A1).
With respect to claim 20
capable of use within an ankle) (the claim is directed to the implant itself, not the method of use; as such, where the implant is positioned/ intended to be positioned (within the ankle) is merely functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did no defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); In Re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.’  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  See MPEP 2114.  The implant (100), as disclosed by Krueger et al., is considered capable of being positioned within the implant (as it will have dimensions so it can fit in this space and the materials allow it to be positioned within the body)), comprising: 
an intermediate implant (member 104) configured to be disposed between a tibia implant (engaging plate 102) and a talar implant (in combination members 174 and engaging plate 106) (paragraph [0108]), the intermediate implant (member 104) comprising a top portion (surface in contact with engaging plate 102) and a bottom portion (convex portion 164) (paragraphs [0109-0110]), the bottom portion (convex portion 164) defining a surface configured to move relative to the talar implant (in combination members 174 and engaging plate 106) at a contact interface and the top portion (surface in contact with engaging plate 102) being configured to couple to the tibia implant (engaging plate 102) such that the intermediate implant (member 104) can rotate relative to the tibia about a first axis (axis of rotation 138) so as to position the intermediate implant (member 104) at an angle relative to the tibia implant (engaging plate 102) and can lock relative to the tibia implant 
With respect to claim 22:
Wherein the first axis (axis of rotation 138) is a medullary axis (ZZ’) of the tibia (Applicant is claiming the location of the first axis (axis of rotation 138) within an ankle; this is functional language.  “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did no defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); In Re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.’  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  See MPEP 2114.  Examiner is considering the axis of rotation 138, as disclosed by Krueger et al., as capable of being aligned with the medullary axis (ZZ’) of the tibia as claimed by Applicant.).
With respect to claim 23:
Wherein the intermediate implant (member 104) is configured to couple with a fastener (coupler 186) that is configured to couple with the tibia implant (engaging plate 102) thereby locking the angle of the intermediate implant (member 104) relative to the tibia implant (engaging plate 102) (paragraph [0109]).
With respect to claim 24: 
Wherein the angle is the angle at which stresses exerted on the intermediate implant are less than at other angles (the claim requirement “the angle is the angle at which stresses exerted on the In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did no defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); In Re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.’  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  See MPEP 2114.  Examiner is considering the implant (100), as disclosed by Krueger et al., as capable of being positioned within the ankle/ ankle prosthesis as claimed by Applicant, and as such the angle can be selected to minimize stresses.).
With respect to claim(s) 25-26: 
Wherein the angle corresponds to the intermediate implant being in a position relative to the tibia implant such that said intermediate implant is substantially centered relative to the point of origin (Po) about which the movements of the tibia relative to the talus in anteroposterior translation, in mediolateral translation, and in rotation about the medullary axis (ZZ) of the tibia take place; and wherein the intermediate implant is oriented relative to the tibia implant and the talar implant such that the movement axes of the prosthesis substantially coincide with the natural anatomical axes of the ankle of the patient (the aforementioned claim requirements are functional language as it is directed to how the implant is positioned/ will react when implanted; “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to In Re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.’  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  See MPEP 2114.  Examiner is considering the implant (100), as disclosed by Krueger et al., as capable of being positioned within the ankle/ ankle prosthesis as claimed by Applicant, and as such reacting in claimed manner).
With respect to claim 28:
Krueger et al. discloses an ankle prosthesis (implant 100), as can be seen in figs. 18-20, (the claim is directed to the implant itself, not the method of use; as such, where the implant is positioned/ intended to be positioned (within the ankle) is merely functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did no defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); In Re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.’  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  See MPEP 2114.  The implant (100), as disclosed by Krueger et al., is considered capable of being positioned within the implant (as it will have dimensions so it can fit in this space and the materials allow it to be positioned within the body)), comprising:
a) a talar implant (in combination members 174 and engaging plate 106) (paragraph [0108]);

c) an intermediate implant (member 104) configured to be interposed between the tibial implant (engaging plate 102) and the talar implant (in combination members 174 and engaging plate 106) (paragraph [0108]), the intermediate implant (member 104) comprising a top portion (surface in contact with engaging plate 102) and a bottom portion (convex portion 164) (paragraphs [0109-0110]), the bottom portion (convex portion 164) defining a surface configured to move relative to the talar implant (in combination members 174 and engaging plate 106) at a contact interface and the top portion (surface in contact with engaging plate 102) being configured to couple to the tibial implant (engaging plate 102) such that the intermediate implant (member 104) can rotate relative to the tibia about a medullary axis (ZZ’) of the tibia so as to position the intermediate implant (member 104) in a rotational position relative to the tibial implant (engaging plate 102) and can lock relative to the tibial implant (engaging plate 102) thereby impeding rotation relative to the tibia implant (engaging plate 102) once positioned (the “talar implant at a contact interface and the top portion being configured to couple to the tibial implant such that the intermediate implant can rotate relative to the tibia about a medullary axis (ZZ’) of the tibia so as to position the intermediate implant in a rotational position relative to the tibial implant and can lock relative to the tibial implant thereby impeding rotation relative to the tibia implant once positioned” claim requirement is functional language as it is directed to how the implant is positioned/ will react when implanted; “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did no defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); In Re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA is, not what a device does.’  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).”  See MPEP 2114.  Examiner is considering the implant (100), as disclosed by Krueger et al., as capable of being positioned within the ankle/ ankle prosthesis as claimed by Applicant, and as such reacting in claimed manner).
With respect to claim 29:
Further comprises a fastener (coupler 186) configured to couple with the tibial implant (engaging plate 102) thereby locking the rotational position of the intermediate implant (member 104) relative to the tibia implant (engaging plate 102) (paragraph [0109]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 20-30 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-10, 12 of U.S. Patent No. 10,314,713. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claim(s) 20-30 are to be found in patent claim(s) 1-10, 12 (as the application claim(s) 20-30 fully encompass patent claim(s) 1-10, 12).  The difference between the application claim(s) 20-30 and the patent claim(s) 1-10, 12 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim(s) 1-10, 12 of the patent is in effect a “species” of the “generic” invention of the application claim(s) 20-30.  It has been held that the generic invention is “anticipated by the “species”.  See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  Since application claim(s) 20-30 is/are anticipated by claim(s) 1-10, 12 of the patent, it is not patentably distinct from claim(s) 1-10, 12 of the patent.
Claim within current application (16/426452)
Claim within patent 10,314,713
20
1

1
22
2
23
6
24
7
25
3
26
4
27
5
28
8, 12
29
9
30
10
31



Allowable Subject Matter
Claim(s) 31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774